EXHIBIT SECOND AMENDMENT TO AGREEMENT OF LIMITED PARTNERSHIP OF EPE UNIT L.P. Dated as of July 1, This Second Amendment (this “Amendment”) to the Agreement of Limited Partnership dated as of August 23, 2005 (as subsequently amended, the “Partnership Agreement”) of EPE Unit L.P., a Delaware limited partnership (the “Partnership”), is made and entered into effective as of July 1, 2008, pursuant to the terms of the Partnership Agreement and in accordance with Section 12.05 thereof. Section 1. AMENDMENTS. (a) Section1.01.
